In a matrimonial action in which the parties were divorced by a judgment entered January 12, 1999, the plaintiff former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated June 23, 1999, as denied that branch of his motion which was, in effect, for a downward modification of his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the court correctly denied that branch of the plaintiff’s motion which was, in effect, for a downward modification of his child support obligation (see, Domestic Relations Law § 236 [B] [9] [b]; Matter of Murphy v Rutowicz, 271 AD2d 691; Petzold v Petzold, 259 AD2d 474). Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.